DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Claim Interpretation
	The claims require 3d printing (apparatus, method, and software) configured to print a toolpath, e.g., as shown in Fig 7.
Claim 20 is a computer readable medium (CRM). The CRM stores a program that executes a method. The method generates instructions based on user input. Although the claim requires that a processor carries out a method for additive manufacturing, there is no recitation of printing.  As this is a program and not a device, it is the actual steps being done by the program that are relevant to patentability.
The limitation “in a spiral pattern in a radially inward direction in a first layer… in the spiral pattern in a radially outward direction in the successive second layer” is understood to mean that the “spiral pattern” in each instance occurs in a reversed 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 11-17, 19, 20-21, 22, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In reference to claims 1, 3-8, 11-17, 19, 22, and 23 the limitation of providing and/or receiving a graphical user interface that enables a user to select a spiral pattern selection from among a plurality of different user selectable pattern selections, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor configured to” language, “selecting” in the context of this claim encompasses the user manually selecting a spiral pattern. Similarly, the limitation of generating instructions based on the selection, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor” language, “generate” in the context of this claim encompasses the user thinking that a spiral pattern should be used. If a claim limitation, under its broadest reasonable 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the selecting and generating steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating information based on a determined amount of selection) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the selecting and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In reference to claims 20-21 the limitation of providing a graphical user interface that enables a user to select a spiral pattern selection from among a plurality of different 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a non-transitory computer readable medium to perform both the selecting and generating steps. The non-transitory computer readable medium in both steps is recited at a high-level of generality (i.e., as a generic instruction medium for performing a generic computer function of generating information based on a determined amount of selection) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a non-transitory computer readable medium to perform both the selecting and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

NOTICE: Rejections under 35 USC § 103, below, are organized categorically (e.g., apparatus, method, computer readable medium) in order improve the clarity of the office action.
APPARATUS
	Claim 1, 3, 4, 5, 6, 8, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meshorer (US 20170361533 A1) in view of Kobryn (NPL, 2006, made of record by IDS filed 12/09/20191) and further in view of Claxton (NPL, 2007 - of record2).
	In reference to claim 1, Meshorer discloses an apparatus for additive manufacturing (“system for additive manufacturing” [P0001]) comprising:
at least one processor configured to:
provide a … user interface that enables a user to select a spiral pattern selection from among a plurality of different user selectable pattern selections (“system as described herein are performed by a data processor, such as a computing platform for executing a plurality of instructions” [P0068] and “System 10 can also comprise a user interface 29 for allowing the operator to provide various parameters as an input to system 10” [P0198]);
receive from a user, a user selection of the spiral pattern selection (“for allowing the operator to provide various parameters as an input to system 10” 
based at least in part on the user selection of the spiral pattern selection, generate instructions usable by a three-dimensional (3D) printer that specify that a deposition head and/or a build plate of the 3D printer moves relative to each other to build an article on the build plate such that material is continuously deposited from the deposition head (“When the slice data do not originally include spiral paths, the data file containing the slice data is preferably updated by a data processor before it is being uploaded to the controller of the extrusion additive manufacturing system” [P0130] and “The advantage of these embodiments is that it allows forming horizontal two-dimensional regions in a continuous manner” [P0130]):
in a spiral pattern …; then
in a helical path in a transitionary pattern between the first layer and a successive second layer; then
in the spiral pattern … (“unlike conventional extrusion-based additive manufacturing systems, in which the extrusion of the material is temporarily ceased before the vertical relative movement between the tip and supporting platform is established. Typically, the vertical relative movement during extrusion is executed on the outermost contours of the respective layer. For example, such vertical relative movement during extrusion can be employed for contours on which other contours are to be 


    PNG
    media_image1.png
    627
    1036
    media_image1.png
    Greyscale
)
Meshorer does not disclose that the instructions comprise a deposition path
in a spiral pattern in a radially inward direction in a first layer, wherein the first layer includes multiple loops at a first height; then
in a helical path in a transitionary pattern between the first layer and a successive second layer; then
in the spiral pattern in a radially outward direction in the successive second layer, wherein the second layer includes multiple loops at a second height.
 poses the question “Do changes in the deposition path used to build a given geometric feature result in changes in the mechanical properties of that feature?” (Pg22), and then shows images that show a deposition path
in a spiral pattern in a radially inward direction in a first layer, wherein the first layer includes multiple loops at a first height; then
in a helical path in a transitionary pattern between the first layer and a successive second layer; then
in the spiral pattern in a radially outward direction in the successive second layer, wherein the second layer includes multiple loops at a second height (Figures on Pg 27 and 28) this shows a (n>1)-spiral-loops-inward & - (n>1)-spiral-outward loops deposition path

    PNG
    media_image2.png
    473
    1671
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    715
    1667
    media_image3.png
    Greyscale

 Performing layer 1 by C1 and then Layer 2 by C2b would result in the claimed feature.
The combination would be achievable by configuring the processor to for layer 1 by C1 as shown above and then Layer 2 by C2b as shown above. There is no reason why such a configuration would cause the combination to fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to a deposition path
in a spiral pattern in a radially inward direction in a first layer, wherein the first layer includes multiple loops at a first height; then
in a helical path in a transitionary pattern between the first layer and a successive second layer; then
in the spiral pattern in a radially outward direction in the successive second layer, wherein the second layer includes multiple loops at a second height.

The combination does not disclose that the user interface is a graphical user interface.
In the same field of endeavor, computer controlled tooling, Claxton discloses a user interface that is a graphical user interface wherein the at least one processor is configured to cause the display device to output indicia representative of the different pattern selections “in order to verify that the toolpath was exactly what the user wanted, MAVLAB gave the user the opportunity to visualize a simulated machining process, called ‘toolpath verification’” (Pg30) and See annotated Fig A-4 and A-5 (Pg74), shown below.

    PNG
    media_image4.png
    456
    1431
    media_image4.png
    Greyscale

Although Claxton’s toolpath verification is directed to a subtractive manufacturing process, one of ordinary skill in the art would recognize that it would also offer the benefit of toolpath verification in an additive manufacturing process. One of ordinary skill 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by providing a graphical user interface that enables a user to select a spiral pattern selection from among a plurality of different user selectable pattern selections in order to verify that the toolpath was exactly what the user wanted.
	In reference to claim 3, the combination discloses the apparatus according to claim 1.
	Meshorer further discloses that the apparatus can switch between Cartesian coordinate system and the cylindrical coordinate system (P0103).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus wherein the plurality of different user selectable pattern selections further includes a zigzag pattern selection.
	In reference to claim 4, the combination discloses the apparatus according to claim 3.
Claxton further discloses that the purpose of displaying the pattern to the user is so that the user can verify the intended toolpath in a process called ‘toolpath verification’ (Pg30). See annotated Fig A-4 and A-5, shown above.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by 
	In reference to claim 5, the combination discloses the apparatus according to claim 1.
Meshorer further discloses at least one data processing system that comprises the at least one processor, wherein the at least one data processing system is external to the 3D printer and includes at least one software component that is executed by the at least one processor and causes the at least one processor to generate the instructions based at least in part on a 3D model of the article and the selection of the spiral pattern selection (“data processor to execute the method” [P0065]).
	In reference to claim 6, the combination discloses the apparatus according to claim 5.
Meshorer further discloses that additive manufacturing apparatuses are normally computer controlled (P0004-P0005). 
G-code is known for controlling computer controlled tooling as evidenced by Claxton “generating a text file of instructions for the CNC to follow called G-code” (Pg69).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus such that the instructions include G-Code instructions.
In reference to claim 8, the combination discloses the apparatus according to claim 5.
Kobryn further discloses wherein the second layer is further outwardly in a build direction than the first layer (See Figures on Pg27-28 and shown above).
	In reference to claim 22, the combination discloses the method according to claim 1.
Kobryn further discloses wherein the first layer and the second layer are substantially planar (See Figures on Pg27-28 and shown above).
	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meshorer (US 20170361533 A1) in view of Kobryn (NPL, 2006, made of record by IDS filed 12/09/20193) and further in view of Claxton (NPL, 2007 - of record4) and further in view of Goss (US 9849631 B1 - of record)
	In reference to claim 7, the combination discloses the apparatus according to claim 5.
	The combination does not disclose the 3D printer, wherein the 3D printer includes a controller that is configured to selectively cause the deposition head to output material and to move and rotate the deposition head and/or the build plate relative to each other responsive to the instructions.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, apparatus and method for additive manufacturing wherein the deposition head and/or the build plate relative to each other responsive to the instructions, Goss discloses a 3D printer, wherein the 3D printer includes a controller 

    PNG
    media_image5.png
    788
    721
    media_image5.png
    Greyscale

Goss further discloses that a limitation of traditional additive manufacturing devices is that they may have long print times dues to the large number of translations (C5L40-56) and that the Goss invention is benefitted by pivoting the nozzle around an axis thereby reducing the number of start and stop cycles required (C5L57-67).
The combination would be achievable by integrating the build bed rotator of Goss in to the 3D printer of the combination. There is no apparent reason why such integration would cause the 3D printer to fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed 
A person having ordinary skill in the art would have been specifically motivated to integrate the build bed rotator of Goss in to the 3D printer of the combination in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results. 

METHOD
	Claim 11, 12, 13, 14, 15, 17, 19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meshorer (US 20170361533 A1) in view of Kobryn (NPL, 2006, made of record by IDS filed 12/09/20195) and further in view of Claxton (NPL, 2007 - of record6).
	In reference to claim 11, Meshorer discloses an apparatus for additive manufacturing (“method of additive manufacturing” [Abstract]) comprising:
through operation of at least one processor:
provide a … user interface that enables a user to select a spiral pattern selection from among a plurality of different user selectable pattern selections (“system as described herein are performed by a data processor, such as a 
receive from a user, a user selection of the spiral pattern selection (“for allowing the operator to provide various parameters as an input to system 10” [P0098] and “spiral path, as illustrated, for example, in FIGS. 4A, 5A, 6 and 8” [P0130]); and
based at least in part on the user selection of the spiral pattern selection, generate instructions usable by a three-dimensional (3D) printer that specify that a deposition head and/or a build plate of the 3D printer moves relative to each other to build an article on the build plate such that material is continuously deposited from the deposition head (“When the slice data do not originally include spiral paths, the data file containing the slice data is preferably updated by a data processor before it is being uploaded to the controller of the extrusion additive manufacturing system” [P0130] and “The advantage of these embodiments is that it allows forming horizontal two-dimensional regions in a continuous manner” [P0130]):
in a spiral pattern …; then
in a helical path in a transitionary pattern between the first layer and a successive second layer; then
in the spiral pattern … (“unlike conventional extrusion-based additive manufacturing systems, in which the extrusion of the material is temporarily ceased before the vertical relative movement between the tip 


    PNG
    media_image1.png
    627
    1036
    media_image1.png
    Greyscale
)
Meshorer does not disclose that the instructions comprise a deposition path
in a spiral pattern in a radially inward direction in a first layer, wherein the spiral pattern in the radially inward direction is a continuous looping path in which each loop around a central portion of the article is 
in a helical path in a transitionary pattern between the first layer and an adjacent successive second layer; then
in the spiral pattern in a radially outward direction in the successive second layer, wherein the spiral pattern in the radially outward direction is a continuous looping path in which each loop around a central portion of the article is offset further outwardly of the prior loop, wherein the second layer includes multiple loops at a second height
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, apparatus and method for additive manufacturing with spirals, Kobryn poses the question “Do changes in the deposition path used to build a given geometric feature result in changes in the mechanical properties of that feature?” (Pg22), and then shows images that show a deposition path
in a spiral pattern in a radially inward direction in a first layer, wherein the spiral pattern in the radially inward direction is a continuous looping path in which each loop around a central portion of the article is offset further inwardly of the prior loop, wherein the first layer includes multiple loops at a first height; then
in a helical path in a transitionary pattern between the first layer and an adjacent successive second layer; then
in the spiral pattern in a radially outward direction in the successive second layer, wherein the spiral pattern in the radially outward direction is 

    PNG
    media_image2.png
    473
    1671
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    715
    1667
    media_image3.png
    Greyscale

 Performing layer 1 by C1 and then Layer 2 by C2b would result in the claimed feature.
The combination would be achievable by configuring the processor to for layer 1 by C1 as shown above and then Layer 2 by C2b as shown above. There is no reason 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to a deposition path
in a spiral pattern in a radially inward direction in a first layer, wherein the spiral pattern in the radially inward direction is a continuous looping path in which each loop around a central portion of the article is offset further inwardly of the prior loop, wherein the first layer includes multiple loops at a first height; then
in a helical path in a transitionary pattern between the first layer and an adjacent successive second layer; then
in the spiral pattern in a radially outward direction in the successive second layer, wherein the spiral pattern in the radially outward direction is a continuous looping path in which each loop around a central portion of the article is offset further outwardly of the prior loop, wherein the second layer includes multiple loops at a second height
A person having ordinary skill in the art would have been specifically motivated to configure the deposition path as discussed above in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or, choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.

In the same field of endeavor, computer controlled tooling, Claxton discloses a user interface that is a graphical user interface wherein the at least one processor is configured to cause the display device to output indicia representative of the different pattern selections “in order to verify that the toolpath was exactly what the user wanted, MAVLAB gave the user the opportunity to visualize a simulated machining process, called ‘toolpath verification’” (Pg30) and See annotated Fig A-4 and A-5 (Pg74), shown below.

    PNG
    media_image4.png
    456
    1431
    media_image4.png
    Greyscale

Although Claxton’s toolpath verification is directed to a subtractive manufacturing process, one of ordinary skill in the art would recognize that it would also offer the benefit of toolpath verification in an additive manufacturing process. One of ordinary skill in the art would be motivated and capable of implementing the improved graphical user interface of Claxton to control the apparatus by changing the toolpath such that it was suitable for additive manufacturing.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by providing a graphical user interface that enables a user to select a spiral pattern 
	In reference to claim 12, the combination discloses the method according to claim 11.
	Meshorer further discloses that the apparatus can switch between Cartesian coordinate system and the cylindrical coordinate system (P0103).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method wherein the plurality of different user selectable pattern selections further includes a zigzag pattern selection.
	In reference to claim 13, the combination discloses the method according to claim 12.
Claxton further discloses that the purpose of displaying the pattern to the user is so that the user can verify the intended toolpath in a process called ‘toolpath verification’ (Pg30). See annotated Fig A-4 and A-5, shown above.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method by further comprising a display device, wherein the at least one processor is configured to cause the display device to output indicia representative of the different pattern selections, wherein the indicia representative of the spiral pattern selection visually depicts a line in a spiral configuration, wherein the indicia representative of the zigzag pattern selection visually depicts a line in a zigzag configuration.
In reference to claim 14, the combination discloses the method according to claim 12.
Meshorer further discloses that prior to generating the instructions: receiving a 3D model of the article, wherein generating the instructions is carried out through operation of the at least one processor based at least in part on the 3D model and the selected spiral pattern selection, saving the instructions to a storage device in operative communication with the at least one processor. (“updating of the extrusion path is executed by a data processor before the extrusion is initiated. For example, a data processor can process the data file, and define and update the extrusion path before uploading the file to the controller of the system” [P0127]).
	In reference to claim 15, the combination discloses the method according to claim 14.
Meshorer further discloses that additive manufacturing method are normally performed with computer control (P0004-P0005). 
G-code is known for controlling computer controlled tooling as evidenced by Claxton “generating a text file of instructions for the CNC to follow called G-code” (Pg69).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method such that the instructions include G-Code instructions.
	In reference to claim 17, the combination discloses the method according to claim 14.
 further discloses wherein the second layer is further outwardly in a build direction than the first layer (See Figures on Pg27-28 and shown above).
	In reference to claim 19, the combination discloses the method according to claim 11.
Kobryn further discloses wherein the spiral patterns in adjacent layers of the article are respectively deposited by the deposition head spiraling inwardly and spiraling outwardly in between radially outward portions and radially inward portions of the article (See Figures on Pg27-28 and shown above).
	In reference to claim 23, the combination discloses the method according to claim 11.
Kobryn further discloses wherein the first layer and the second layer are substantially planar (See Figures on Pg27-28 and shown above).
	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meshorer (US 20170361533 A1) in view of Kobryn (NPL, 2006, made of record by IDS filed 12/09/20197) and further in view of Claxton (NPL, 2007 - of record8) and further in view of Goss (US 9849631 B1 - of record)
	In reference to claim 16, the combination discloses the method according to claim 5.
	The combination does not disclose the 3D printer, wherein the 3D printer includes a controller that is configured to selectively cause the deposition head to output material and to move and rotate the deposition head and/or the build plate relative to each other responsive to the instructions.
 discloses a 3D printer, wherein the 3D printer includes a controller that is configured to selectively cause the deposition head to output material and to move and rotate the deposition head and/or the build plate relative to each other responsive to the instructions (Fig 2A, annotated copy shown below)

    PNG
    media_image5.png
    788
    721
    media_image5.png
    Greyscale

Goss further discloses that a limitation of traditional additive manufacturing devices is that they may have long print times dues to the large number of translations (C5L40-56) and that the Goss invention is benefitted by pivoting the nozzle around an axis thereby reducing the number of start and stop cycles required (C5L57-67).
The combination would be achievable by integrating the build bed rotator of Goss in to the 3D printer of the combination. There is no apparent reason why such integration would cause the 3D printer to fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the 3D printer, such that the 3D printer includes a controller that is 
A person having ordinary skill in the art would have been specifically motivated to integrate the build bed rotator of Goss in to the 3D printer of the combination in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results. 

NON-TRANSITORY COMPUTER READABLE MEDIUM 
	
Claim 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meshorer (US 20170361533 A1) in view of Kobryn (NPL, 2006, made of record by IDS filed 12/09/20199) and further in view of Claxton (NPL, 2007 - of record10).
In reference to claim 20, Meshorer non-transitory computer readable medium encoded with executable instructions that when executed by at least one processor, cause the at least one processor to carry out a method for additive manufacturing (“method of additive manufacturing” [Abstract] and “implementing some of the operations described below can commonly be distributed to users on a distribution medium such as, but not limited to, a CD-ROM or a flash drive” [P0108]) comprising:

receiving from a user, a user selection of the spiral pattern selection (“for allowing the operator to provide various parameters as an input to system 10” [P0098] and “spiral path, as illustrated, for example, in FIGS. 4A, 5A, 6 and 8” [P0130]); and
based at least in part on the user selection of the spiral pattern selection, generate instructions usable by a three-dimensional (3D) printer that specify that a deposition head and/or a build plate of the 3D printer moves relative to each other to build an article on the build plate such that material is continuously deposited from the deposition head (“When the slice data do not originally include spiral paths, the data file containing the slice data is preferably updated by a data processor before it is being uploaded to the controller of the extrusion additive manufacturing system” [P0130] and “The advantage of these embodiments is that it allows forming horizontal two-dimensional regions in a continuous manner” [P0130]):
in a spiral pattern …; then
in a helical path in a transitionary pattern between the first layer and a successive second layer; then



    PNG
    media_image1.png
    627
    1036
    media_image1.png
    Greyscale
)
wherein the 3D printer comprises at least one controller operatively configured to actuate hardware components including a motor and an electrical circuit (“System 10 also comprises a controller 26 operatively associated with a computer 28. In some embodiments of the present invention system 10 further comprises computer 28. Controller 26 receives slide data of an object to be fabricated from computer 28 and 
Meshorer does not disclose that the instructions comprise a deposition path
in a spiral pattern in a radially inward direction in a first layer, wherein the first layer includes multiple loops at a first height; then
in a helical path in a transitionary pattern between the first layer and a successive second layer; then
in the spiral pattern in a radially outward direction in the successive second layer, wherein the second layer includes multiple loops at a second height 
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, apparatus and method for additive manufacturing with spirals, Kobryn poses the question “Do changes in the deposition path used to build a given geometric feature result in changes in the mechanical properties of that feature?” (Pg22), and then shows images that show a deposition path
in a spiral pattern in a radially inward direction in a first layer, wherein the first layer includes multiple loops at a first height; then
in a helical path in a transitionary pattern between the first layer and a successive second layer; then
in the spiral pattern in a radially outward direction in the successive second layer, wherein the second layer includes multiple loops at a 

    PNG
    media_image2.png
    473
    1671
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    715
    1667
    media_image3.png
    Greyscale

 Performing layer 1 by C1 and then Layer 2 by C2b would result in the claimed feature.
The combination would be achievable by configuring the processor to for layer 1 by C1 as shown above and then Layer 2 by C2b as shown above. There is no reason why such a configuration would cause the combination to fail. Thus, the combination would have a reasonable expectation of success.

in a spiral pattern in a radially inward direction in a first layer, wherein the first layer includes multiple loops at a first height; then
in a helical path in a transitionary pattern between the first layer and a successive second layer; then
in the spiral pattern in a radially outward direction in the successive second layer, wherein the second layer includes multiple loops at a second height 
A person having ordinary skill in the art would have been specifically motivated to configure the deposition path as discussed above in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or, choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
The combination does not disclose that the user provides selection.
In the same field of endeavor, computer controlled tooling, Claxton discloses a user interface that is a selectable graphical user interface wherein the at least one processor is configured to cause the display device to output indicia representative of the different pattern selections “in order to verify that the toolpath was exactly what the user wanted, MAVLAB gave the user the opportunity to visualize a simulated machining 

    PNG
    media_image4.png
    456
    1431
    media_image4.png
    Greyscale

Although Claxton’s toolpath verification is directed to a subtractive manufacturing process, one of ordinary skill in the art would recognize that it would also offer the benefit of toolpath verification in an additive manufacturing process. One of ordinary skill in the art would be motivated and capable of implementing the improved graphical user interface of Claxton to control the printer by changing the toolpath such that it was suitable for additive manufacturing.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by providing a graphical user interface that enables a user to select a spiral pattern selection from among a plurality of different user selectable pattern selections in order to verify that the toolpath was exactly what the user wanted.
	In reference to claim 21, the combination discloses the non-transitory computer readable medium according to claim 20.
Kobryn further discloses wherein the first layer and the second layer are substantially planar (See Figures on Pg27-28 and shown above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Batchelder discloses “one or more of the paths (e.g., paths 50a, 50b, and 50c) may extend along length 46 in a non-linear manner (e.g., S-curves and spiral arrangements)” (P0039), which when combined with Kobryn’s toolpaths (copied below) would render the claimed toolpath obvious.

    PNG
    media_image2.png
    473
    1671
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    715
    1667
    media_image3.png
    Greyscale

See 20150283762 at P0052 and Fig 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://apps.dtic.mil/dtic/tr/fulltext/u2/a521726.pdf
        2 http://ufdcimages.uflib.ufl.edu/uf/e0/02/01/24/00001/claxton_d.pdf
        3 https://apps.dtic.mil/dtic/tr/fulltext/u2/a521726.pdf
        4 http://ufdcimages.uflib.ufl.edu/uf/e0/02/01/24/00001/claxton_d.pdf
        5 https://apps.dtic.mil/dtic/tr/fulltext/u2/a521726.pdf
        6 http://ufdcimages.uflib.ufl.edu/uf/e0/02/01/24/00001/claxton_d.pdf
        7 https://apps.dtic.mil/dtic/tr/fulltext/u2/a521726.pdf
        8 http://ufdcimages.uflib.ufl.edu/uf/e0/02/01/24/00001/claxton_d.pdf
        9 https://apps.dtic.mil/dtic/tr/fulltext/u2/a521726.pdf
        10 http://ufdcimages.uflib.ufl.edu/uf/e0/02/01/24/00001/claxton_d.pdf